                  Case 5:18-cv-01125-SP Document 111-7 Filed 11/12/19 Page 1 of 6 Page ID #:2552



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Carmen M. Aguado (SBN 291941)
                           E-mail: caguado@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., CITY OF ADELANTO,
                           CAMPOS, and DIAZ
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       DECLARATION OF GIOVANNI
                           VLADIMIR CORTEZ DIAZ; JOSUE                 CAMPOS IN SUPPORT OF
                      13   MATEO LEMUS CAMPOS;                         DEFENDANTS’ MOTION FOR
                           MARVIN JOSUE GRANDE                         SUMMARY JUDGMENT OR, IN
                      14   RODRIGUEZ; ALEXANDER                        THE ALTERNATIVE, SUMMARY
                           ANTONIO BURGOS MEJIA; LUIS                  ADJUDICATION
                      15   PEÑA GARCIA; JULIO CESAR
                           BARAHONA CORNEJO, as                        Magistrate
                      16   individuals,                                Judge:         Honorable Sheri Pym
                      17                           Plaintiffs,
                      18   v.
                      19   THE GEO GROUP, Inc., a Florida
                           corporation; the CITY OF
                      20   ADELANTO, a municipal entity; GEO
                           LIEUTENANT DIAZ, sued in her
                      21   individual capacity; GEO
                           SERGEANT CAMPOS, sued in his
                      22   individual capacity; SARAH JONES,
                           sued in her individual capacity; THE
                      23   UNITED STATES OF AMERICA;
                           CORRECT CARE SOLUTIONS,
                      24   INC.; and DOES 1-10, individuals,
                      25                           Defendants.
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4848-1256-7723 v1                                               5:18-CV-01125-SP
                                                                     -1-
  ATTO RNEY S AT LAW       10/31/19                                                       CAMPOS DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-7 Filed 11/12/19 Page 2 of 6 Page ID #:2553



                       1            I, GIOVANNI CAMPOS, declare as follows:
                       2            1.       I have personal knowledge of the matters set forth herein, except as to
                       3   those matters stated on information and belief, and would competently testify
                       4   thereto if called and sworn as a witness. This declaration is made in support of
                       5   Defendants’ motion for summary judgment or, in the alternative, summary
                       6   adjudication.
                       7            2.        From July 2012 to December 2017, I was employed by The GEO
                       8   Group, Inc. (“GEO”) and worked at the Adelanto Detention Facility (“Facility”).
                       9   Once I was hired, I was required to complete pre-service training, which included
                      10   training on GEO’s use of force policy, hunger strike policy, and how to
                      11   communicate with detainees. Also, I was required to complete an annual in-service
                      12   training.
                      13            3.       In or around May of 2017, I was promoted from officer to sergeant,
                      14   and I was required to complete additional training that built upon my pre-service
                      15   training; however, it was more specific to the use of chemical agents (e.g. OC
                      16   spray). After I completed the training that was specific to the use of chemical
                      17   agents, I was certified in the use of OC spray and, as a result, I did not have to gain
                      18   authorization from a supervisor to deploy OC spray.
                      19            4.       On June 12, 2017, I was assigned to the west facility (the entire
                      20   Facility is comprised of two facilities – east and west). Sometime after 6:15 a.m., I
                      21   heard a call on my radio that requested assistance to the east facility. Thereafter, I
                      22   heard a second and third call on my radio that requested a supervisor to the east
                      23   facility and, based on the tone of the individual that made the request, it appeared to
                      24   be urgent. Based on information and belief, the radio calls that I heard were
                      25   broadcast to the entire Facility.
                      26            5.       At the time that I received the calls for assistance, I was assisting with
                      27   a task that needed to be completed by a specific time. Once I completed the task, I
                      28   rushed to respond to east facility, specifically a dorm that is referred to as “2-
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4848-1256-7723 v1                                                        5:18-CV-01125-SP
                                                                         -2-
  ATTO RNEY S AT LAW       10/31/19                                                                CAMPOS DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-7 Filed 11/12/19 Page 3 of 6 Page ID #:2554



                       1   Charlie.” Based on a video recording of the incident, I arrived at around 6:46:18
                       2   a.m. In other words, when I arrived to the dorm, I was aware that the disturbance
                       3   had been ongoing for at a minimum 10 minutes before my arrival based on the
                       4   timing of the calls for assistance.
                       5            6.       Generally, at around 6:30 a.m. to 7:30 a.m., the Facility is silent and
                       6   the detainees that are in dorms are at their bunks because count is being conducted.
                       7   When I arrived to the dorm, I immediately recognized a major disturbance as there
                       8   were detainees standing up away from their bunks, yelling, and using profanities. I
                       9   heard officers giving various commands and directives in English and Spanish such
                      10   as “hands behind your back,” “come with me,” and “stand up” to detainees that
                      11   were near a table (later identified as plaintiffs in this lawsuit). The remaining
                      12   plaintiffs were not complying with the commands, and it appeared to be a rebellion
                      13   against the officers. The rebellion was especially concerning because it was taking
                      14   place during count, and I questioned whether the rebellion was a distraction for an
                      15   even larger disturbance given the timing.
                      16            7.       After I entered, I almost immediately assisted two officers that were
                      17   struggling to remove Plaintiff Mejia, who appeared to be combative. Plaintiff Mejia
                      18   had his arms behind his back and there was one officer on each arm of Plaintiff
                      19   Mejia. Nevertheless, Plaintiff Mejia resisted and tried to run from them. The two
                      20   officers had not gained his compliance despite their efforts. As such, I guided the
                      21   group to the wall because this would allow the officers to gain control of Plaintiff
                      22   Mejia, who was actively resisting. I believe that I only touched the officer’s arm
                      23   when I directed the group to the wall.
                      24            8.       I wanted the officers to guide Plaintiff Mejia to the wall (chest to the
                      25   wall) because it would allow the officers to properly secure his arms and get closer
                      26   to Plaintiff Mejia so he could be escorted out without injuring himself or others. I
                      27   was also concerned that if Plaintiff Mejia continued to resist, he would cause the
                      28   entire group to trip and fall.
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4848-1256-7723 v1                                                       5:18-CV-01125-SP
                                                                         -3-
  ATTO RNEY S AT LAW       10/31/19                                                               CAMPOS DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-7 Filed 11/12/19 Page 4 of 6 Page ID #:2555



                       1            9.       Once Plaintiff Mejia was moved toward the wall, my attention was
                       2   diverted to one of the tables in the dayroom of the dorm. I saw officers trying to
                       3   grab the arms of Plaintiffs Diaz, Campos, and Cornejo, who were being combative.
                       4   Plaintiffs Diaz, Campos, and Cornejo grabbed on to each other to prevent the
                       5   officers from gaining their compliance. In turn, the officers struggled to separate
                       6   them.
                       7            10.      It was clear that any further delay in bringing this situation under
                       8   control would result in a major disturbance. In fact, it was clear upon my entrance
                       9   into the dorm that there was already a major disturbance and serious disorder within
                      10   the dorm. As such, I determined that it was reasonable under the circumstances to
                      11   deploy OC spray. Per my training, prior to deploying OC spray, I instructed the
                      12   officers to move away from the table and I yelled, “OC spray warning.” I also
                      13   commanded the plaintiffs at the table to stop resisting.
                      14            11.      Based on the video recording, at around 6:46:46 a.m. to 6:46:47 a.m., I
                      15   deployed OC spray in the direction of Plaintiffs Diaz, Campos, and Cornejo.
                      16   Plaintiffs Diaz, Campos, and Cornejo were huddled together at the table and had
                      17   their arms linked.
                      18            12.      Then, I moved to the opposite end of the table and deployed a second
                      19   extremely short burst of OC spray towards Plaintiffs Diaz and Campos.
                      20            13.      Next, I turned my back to the involved plaintiffs (at around 6:47:02
                      21   a.m.) and addressed the other detainees in the dorm that were near their bunks. I
                      22   wanted to ensure there were no other disturbances taking place.
                      23            14.      I returned to the table at around 6:47:35 a.m. and despite having
                      24   deployed OC spray, Plaintiffs Diaz and Cornejo were still actively resisting the
                      25   officers. Plaintiff Cornejo wrapped his legs to the table, which required three
                      26   officers to try to remove him. His refusal to stand up forced the officers to carry
                      27   him out of the dorm. By 6:48:19 a.m., all Plaintiffs were out of the dorm and I had
                      28   no further contact with them. Significantly, based on the video, I never made
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4848-1256-7723 v1                                                       5:18-CV-01125-SP
                                                                         -4-
  ATTO RNEY S AT LAW       10/31/19                                                               CAMPOS DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-7 Filed 11/12/19 Page 5 of 6 Page ID #:2556



                       1   contact with Plaintiffs Garcia, Rodriguez, and Martinez as they had already been
                       2   escorted out of the dorm by the time that I arrived. Also, I had no contact with
                       3   Plaintiff Castillo because he escorted out while I was walking towards the table.
                       4            15.      After the incident, I assisted in evacuating the detainees from the dorm
                       5   and escorting them to the recreation yard. The other detainees remained in the
                       6   recreation yard until they were cleared by medical.
                       7            16.      I was never assigned to east facility in 2017, and I had no knowledge
                       8   of Plaintiffs prior to the incident. Moreover, I had no knowledge as to whether any
                       9   of the plaintiffs had filed grievances or complaints either before or after the
                      10   incident. After the last plaintiff was escorted out of the dorm, I never saw the
                      11   plaintiffs again.
                      12            17.      In my role as a sergeant, I had the responsibility to supervise
                      13   subordinate officers. If a subordinate officer’s conduct failed to comply with GEO’s
                      14   policies and procedures, I would immediately address and fix the issue. If I was
                      15   unable to resolve the issue myself, I would report the conduct to a lieutenant. All
                      16   conduct that fails to comply with GEO’s policies and procedures is documented on
                      17   an incident report. On the date of the incident, I did not witness any subordinate
                      18   officers failing to comply with GEO’s policies and procedures. Had I witnessed
                      19   such conduct, I would have immediately stopped and corrected it.
                      20            18.      Additionally, I have never supervised Officer Reyes and Gillon - two
                      21   of the officers that were present during the use of force incident. I worked in east
                      22   facility with Officer Martinez, another officer present during the use of force
                      23   incident, in or around 2014 or 2015, but I did not work closely with him in the year
                      24   prior to the incident nor have I ever supervised him.
                      25   ///
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4848-1256-7723 v1                                                       5:18-CV-01125-SP
                                                                         -5-
  ATTO RNEY S AT LAW       10/31/19                                                               CAMPOS DECL. ISO MSJ
     LOS A NG EL ES
                   Case 5:18-cv-01125-SP Document 111-7 Filed 11/12/19 Page 6 of 6 Page ID #:2557


                      1            19.       While employed with GEO, I did not have the ability to determine
                      2   whether detainees would have restrictions placed on their access to the phones. I
                      3   have no knowledge of any incidents at the Facility where detainees were prevented
                      4   from making calls to certain numbers. To the extent that Plaintiffs had restrictions
                      5   placed on their access to the phones, I have no knowledge of said restriction( s) nor
                      6   did I take any actions to cause said restriction.
                      7            I declare under penalty of petjury under the laws of California and the United
                      8   States of America that the foregoing is true and correct.
                      9
                   10              Executed on       II   I'Z /1 9   , 2019, at J"\f\~\ tG{)A Arizona.


                                                                               ~M;~s
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
BURKE, WILLIA MS &
  SORENSEN , LLP          LA #4848-1256-7723 v1•                                                        5:18-CV-01125-SP
                          10/31/19                                     - 6-
  ATTORNEYS A T LAW
                                                                                                   CAMPOS DECL. ISO MSJ
    L OS ANGELES
